Citation Nr: 9903725	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
dislocation of the left clavicle, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for renal calculi, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from May 1943 to 
February 1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which increased evaluations were 
denied for residuals of dislocation of the left clavicle and 
for renal calculi.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected disabilities, 
to include the residuals of left clavicle dislocation and 
renal calculi, have worsened in severity to the point where 
higher evaluations are warranted.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against granting an 
evaluation in excess of 20 percent disabling for the 
residuals of dislocation of the left clavicle.  The Board 
also finds that an evaluation in excess of 10 percent 
disabling is not warranted for renal calculi.  

FINDINGS OF FACT

1.  The veteran's left shoulder disability is currently 
manifested by residuals of old fracture of the distal left 
clavicle with malunion, and is productive of full active 
range of motion in the left shoulder with no objective 
evidence of significant functional impairment.  The veteran 
has indicated that he has no problem with the movement of his 
left shoulder, and his main problem is with pain in that area 
which actually goes away after he has moved the shoulder a 
while.  

2.  The evidence does not indicate that the veteran has ever 
required catheter drainage, drug or diet therapy, or 
invasive/noninvasive procedures on a twice yearly basis as 
treatment of kidney stones.  At the time of medical treatment 
in 1997, the veteran indicated that he had not had a kidney 
stone in several years.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent disabling have not been met for the residuals of 
dislocation of the left clavicle.  38 C.F.R. §§ 1155, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5203(1998).  

2.  The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for renal calculi.  
38 C.F.R. §§ 1155, 7104 (West 1991 & Supp. 1998), 38 C.F.R. § 
4.115(b), Diagnostic Codes 7509, 7510 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claims are plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59 (1998) and 
DeLuca. 


Increased evaluation for residuals of left clavicle 
dislocation

Medical Evidence

Service medical records indicate that the veteran gave a 
history of breaking his left collar bone prior to service in 
1941, while doing ju-jitsu.  He complained that since that 
time he had suffered from an aching left shoulder and his 
collar bone would slip out of place.  On examination, he was 
assessed with slight acromioclavic separation on the left.  
Subsequent x-rays revealed evidence of an old avulsion injury 
to the acromioclavic or coraclavic ligaments with avulsed 
fragments.  In December 1944, it was noted that the veteran 
had been a frequent visitor to sickbay with no relief from 
treatment.  Following a December 1944 medical board 
evaluation, the veteran was processed for a medical discharge 
from service due to his diagnosis of an acquired deformity of 
the acromio-clavicular joint.  

Pursuant to a February 1945 rating action, service connection 
was granted for an acquired deformity of the left 
acromioclavicular joint (rated as for dislocation, 
recurrent).  An evaluation of 20 percent disabling is 
currently in effect for this disability.  

The report of a February 1947 VA examination shows a 
diagnosis of residual of old injury, and x-ray examination of 
the shoulder disclosed irregularity of the distal end of the 
clavicle with several small fragments of bone in the adjacent 
soft tissues.  The acromio-clavicular joint was wider than 
normal, and these findings suggested an old acromio-
clavicular injury.  

The report of a July 1949 VA examination shows diagnoses of 
old healed fracture, lateral end, left clavicle, and acromio-
clavicular separation, left.  

A December 1965 statement from Joel F. Mills, M.D., a private 
physician, shows that the veteran had a longstanding 
dislocation of the left clavicle, and was currently 
experiencing an inability to push or pull with the left upper 
extremity without some discomfort.  It was noted that x-rays 
revealed dislocation of the clavicle with calcification that 
appeared to be within the ligaments that anchored the distal 
end of the clavicle.  

The report of a May 1966 VA examination shows a diagnosis of 
old acromioclavicular separation, left, with traumatic 
arthritis.  

The report of a July 1970 VA examination shows a diagnosis of 
ununited chip fracture of the distal end of the left clavicle 
with mild acromial separation.  

In October 1970, the veteran underwent a private medical 
examination by David M. Russell, M.D.  The diagnoses provided 
by Dr. Russell included advanced peripheral degenerative 
osteoarthritis in addition to various additional medical 
problems.  No specific objective findings or diagnoses are 
shown with regard to the veteran's left shoulder or regarding 
the residuals of the left shoulder dislocation.  

The report of a December 1970 VA examination shows that the 
veteran complained of arthritis and limitation of motion in 
both shoulders, especially in the left, along with pain over 
the superior aspects of both shoulders, more on the left.  
The report shows a diagnosis of malunion of fracture of 
distal end of left clavicle and bicipital tendonitis of the 
left shoulder with no true ankylosis present in the joint.  

In February 1974, the veteran was afforded a VA examination, 
and the report includes an April 1974 addendum, which was 
added after the veteran was recalled for examination of his 
left shoulder.  It was noted that x-rays showed the presence 
of an old acromioclavicular separation on the left with 
traumatic degenerative changes at the acromioclavicular 
joint.  There was normal range of motion in the left 
glenohumeral joint, and there was a normal scapulohumeral 
rhythm.  No muscular atrophy was noted. A diagnosis of old 
acromioclavicular separation with traumatic degenerative 
arthritis was given.  

The report of a May 1976 VA medical examination shows a 
diagnosis of old acromioclavicular separation with traumatic 
degenerative changes, left shoulder.  

The report of a December 1978 x-ray of both shoulders shows 
that there was irregularity about the distal end of the left 
clavicle suggesting an old healed injury to this area.  No 
acute fracture was identified about either shoulder.  

The record includes a January 1983 statement from Dr. Larry 
B. Jennings, who stated that the veteran had arthritis which 
seemed generalized, but was most pronounced in the left upper 
extremity.  

In January 1983, the veteran underwent a VA medical 
examination for compensation and pension purposes.  At this 
time, he complained of discomfort in the area of the left 
shoulder and the left sternoclavicular junction.  The 
examination report shows physical findings and medical 
diagnoses with regard to the left hand, to include posterior 
interosseus nerve syndrome, post-operative decompression of 
the radial nerve deep branch, prominent arthritic changes in 
the left hand, and residuals of fracture dislocation at the 
left elbow.  

On examination of the left clavicle, the examiner did not see 
anything different from the right side.  There was no gross 
evidence of deformity and he had a normal range-of-motion of 
the left shoulder joint.  He did complain of discomfort in 
the area of the acromial clavicular joint on the left side.  
The report of a left clavicle x-ray shows findings of old 
coracoclavicular and acromioclavicular separation with 
considerable soft tissue calcification at the ligamentous 
attachment sites.  The examination report shows an assessment 
of residuals of dislocation of left clavicle.  

In March 1985, the veteran was afforded a VA examination.  At 
this time, he complained that approximately 10 years before 
he had begun to notice increasing discomfort in the region of 
the shoulder which he characterized as an ache.  He also 
indicated that his left shoulder "dropped out of place" 
approximately three years before when he was cutting some 
brush, and the dislocation was reduced by one of his 
neighbors.  

Physical examination of the left shoulder revealed a 
prominence of the acromioclavicular joint, and crepitance was 
palpated in the region of that joint when the area was 
manipulated.  The muscles of the shoulder appeared to be 
intact, and there was no evidence of atrophy identified.  
Complete range of painless motion was effected in the 
shoulder.  The examiner provided an assessment of residuals 
of acromioclavicular separation characterized by prominence 
of this joint, crepitance in the joint on movement with a 
full range of motion apparent in the shoulder.  The examiner 
also noted the presence of a disability in the region of the 
left forearm and hand, which was suggestive of a remote 
paralysis of the radial nerve with appropriate tendon 
transplants to regain the partial dorsiflexion of the wrist.  

Pursuant to a rating action of May 1989, service connection 
was denied for arthritis of the left shoulder and hands.  

In May 1993, the veteran was afforded a VA medical 
examination of his left shoulder for compensation and pension 
purposes.  At this time, he stated that the left shoulder 
ached and hurt, especially in cold weather, and that he was 
taking several kinds of medication although he did not know 
what they were.  He also complained that the shoulder hurt 
especially at night.  Although he had dislocated the shoulder 
on several occasions, he was always able to reduce the 
dislocation himself or with help, and he had not had any 
dislocation in the past 10 to 15 years.  

Physical examination of the left shoulder did not reveal any 
deformity of the clavicular area or of the shoulder.  It was 
noted that motor strength of the left shoulder was slightly 
less than the right, but the veteran is right-handed.  Range 
of motion of the left shoulder was complete in all planes, 
and there was no evidence of subluxation of this shoulder on 
manipulation.  A final diagnosis of dislocation of the left 
clavicle, by history, was given, along with a notation of old 
acromioclavicular separation. 

The report of a May 1993 x-ray of the left shoulder shows 
findings of slight superior migration of the humeral head, 
suggesting the possibility of atrophy and/or tear of the 
rotator cuff.  It was noted that there was increased 
separation between the distal clavicle and acromion process, 
possibly consistent with residuals of old acromioclavicular 
separation.  The report shows impressions of findings 
suspicious for atrophy and/or tear of the rotator cuff, and 
residuals of old acromioclavicular separation.  

The report of an August 1993 VA consultation report shows 
that the veteran was evaluated for atrophy and/or tear of the 
rotator cuff in the left shoulder.  It was noted that he had 
a long history of left shoulder pain, and he described what 
sounded like an acromioclavicular separation versus 
dislocation times 3.  The veteran apparently indicated that 
the shoulder last came out 15 years ago, and his present 
complaints included decreased range of motion and pain.  On 
physical examination, forward flexion was to 80 degrees, 
external rotation was to 30 degrees, and internal rotation 
was to the beltline.  Abduction was to 80 degrees.  Objective 
findings included supraspinatus atrophy and weakness.  
Sensation was intact distally to the left thigh with no 
apprehension.  The consultation report shows an impression of 
probable old rotator cuff tear.  The planned treatment 
included physical therapy and subacromial Depo/Lidocaine 
injection.  

An August 1993 VA treatment note shows that the veteran was 
referred to physical therapy by the orthopedic clinic for 
treatment of his left shoulder problem.  He was instructed in 
range of motion exercises.  

The record includes an August 1993 statement from a private 
physician, Denise Hollabaugh, M.D., who stated that the 
veteran had been evaluated and was found to have decreased 
range of motion and decreased strength in the left shoulder.  
Dr. Hollabaugh also stated that she detected a drop of 1 
centimeter of the distal clavicle, and the sedimentary rate 
was elevated at 50, confirming arthritic changes.  It was Dr. 
Hollabaugh's medical opinion that these pathological changes 
in the veteran's medical condition were related to the 
fracture of his left clavicle and the dislocated left 
shoulder which occurred while he was still in service.  Dr. 
Hollabaugh asked that increased benefits be considered for 
the veteran, as he was definitely unable to perform any type 
of gainful employment secondary to the pathologic changes in 
his left shoulder.  

A September 1993 treatment note shows that the veteran 
received a follow up evaluation for left shoulder 
impingement.  He indicated that he was much better since the 
steroid injection and physical therapy.  Physical examination 
revealed that there was full active range of motion in the 
left shoulder.  It was noted that the veteran was doing well. 

In March 1997, the veteran was afforded a VA examination of 
his left shoulder for compensation and pension purposes.  At 
this time, the veteran indicated that he had fractured his 
left collar bone many years ago, and he was bothered a little 
bit by pain in the area of the fracture.  Otherwise, he was 
not complaining of anything with reference to this, and he 
was not on any medication for pain.  On physical examination, 
there was an old fracture of the distal left clavicle with 
malunion.  He forward elevated the left shoulder from zero to 
160 degrees and abduction was from zero to 170 degrees.  
Internal rotation was from zero to 80 degrees, and external 
rotation was from zero to 70 degrees.  The report shows an 
impression of residuals of fracture of the left clavicle.  

The report of a March 1997 x-ray of the left shoulder shows 
findings of an apparent old healed fracture of the distal 
portion.  It was noted that the acromioclavicular joint 
looked wide which may represent residuals of an old 
acromioclavicular separation.  The examiner could not rule 
out an accessory ossicle at the level of the 
acromioclavicular joint.  A calcium containing density noted 
inferior to the midportion of the clavicle most likely 
represented a calcified lymph node.  The report shows an 
impression of old healed fracture of the distal clavicle and 
wide acromioclavicular joint which may be a normal variant or 
may represent residuals of old acromioclavicular separation.  

A September 1997 VA treatment note shows that the veteran 
needed new evidence in conjunction with his appeal.  At this 
time, he complained of arthritis in his hands with decreased 
grip strength, and he indicated that his back went out on him 
the week before.  The report shows diagnoses of neck pain, 
radicular; hand pain secondary to arthritis; arthritis of the 
spine and joints; high blood pressure; low back pain; and 
weakness of the left upper extremity.  

In September 1997, the veteran was afforded a personal 
hearing before a hearing officer at the North Little Rock RO.  
He testified that during the last couple of years, his left 
shoulder condition had gotten worse and arthritis had creeped 
in.  He stated that his movement was not limited all that 
much, but he had problems mainly with pain.  The veteran also 
indicated that the pain in his shoulder got less after he had 
moved it awhile.  According to the veteran, his current 
medications included acetaminophen and propoxyphene.  He also 
reported that he is restricted in his ability to perform 
duties such as mowing the grass.  

An October 1997 VA treatment note shows that the veteran was 
having joint trouble, low back pain, and pain in his neck, 
left wrist, and right knee.  He was assessed with 
degenerative joint disease.  A February 1998 treatment note 
shows that he complained of multiple joint pains, for which 
he was using Tylenol and Darvon as treatment.  




Analysis

The veteran has claimed that an evaluation in excess of 20 
percent disabling is appropriate for the service-connected 
residuals of dislocation of the left clavicle.  

The criteria for evaluation of disabilities of the shoulder 
and the arm are set forth in the Schedule in Diagnostic Code 
Series 5200-5203.  Diagnostic Code 5203 pertains to 
impairment of the clavicle or scapula, and provides an 
evaluation of 10 percent disabling based on evidence of 
malunion of the clavicle on either the major or minor side.  
For nonunion of the clavicle without loose movement, an 
evaluation of 10 percent disabling is warranted for either 
the major or the minor side.  For dislocation of the clavicle 
on either the major or the minor side, an evaluation of 20 
percent disabling is appropriate.  In the alternative, 
Diagnostic Code 5203 provides that impairment of the clavicle 
or scapula may also be rated based on impairment of the 
function of the contiguous joint.  

Having reviewed the evidence of record, the Board is of the 
opinion that an evaluation in excess of 20 percent disabling 
is not warranted for the residuals of a fracture of the left 
clavicle at this time.  Specifically, the veteran's left 
shoulder disability is already evaluated with the highest 
disability rating allowable under Diagnostic Code 5203, based 
on recurrent dislocation of the clavicle on the minor side.  
Thus, an evaluation in excess of 20 percent disabling would 
not be warranted under the specific rating criteria provided 
by that Code.  

The Board also finds that the objective evidence is not 
indicative of limitation of function of the contiguous joint 
which would warrant an evaluation in excess of 20 percent 
disabling for the veteran's left shoulder disability.  
According to 38 C.F.R. § 4.71, Plate I (1998), standard range 
of motion of the shoulder is 180 degrees flexion and 
abduction and 90 degrees internal and external rotation.  At 
the time of the March 1997 VA examination of the left 
shoulder, forward flexion was to 160 degrees, abduction was 
to 170 degrees, internal rotation was to 80 degrees, and 
external rotation was to 70 degrees.  In September 1997, 
following VA outpatient treatment which included an 
intramuscular injection and physical therapy, full active 
range of motion was demonstrated in the left shoulder.  
Furthermore, at the time of the veteran's September 1997 
personal hearing, he testified that there was no problem with 
movement in the left shoulder, as his main complaint was of 
pain in that area.  Thus, neither the objective findings nor 
the veteran's subjective complaints are indicative of 
limitation of function of the arm or shoulder, residual to 
dislocation of the left clavicle, which would warrant a 
disability rating in excess of 20 percent.  

The Board is aware that an increased rating may be warranted 
where quantitatively there is additional motion lost due to 
pain on use or during exacerbation of the disability.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The veteran has 
complained of pain and discomfort in the left shoulder area, 
and that at the time of the March 1997 VA examination, x-rays 
suggested the possibility of atrophy in the left shoulder.  
In addition, a 1997 VA outpatient treatment report shows that 
the veteran complained of joint pain, and an assessment of 
left upper extremity weakness was given.  However, the 
veteran has not complained of pain on use of the left 
shoulder, rather, he has indicated that after moving the 
shoulder around a while, the pain actually goes away.  

These subjective contentions are consistent with the 
objective findings which show that following physical 
therapy, there was full active range of motion in the left 
shoulder and the veteran indicated that he was doing well.  
Thus, the Board is of the opinion that the veteran's 
subjective complaints of pain and the objective findings 
suggestive of weakness and atrophy in the left upper 
extremity have not been shown to limit the function of the 
veteran's left upper extremity to such a degree as to warrant 
the assignment of an evaluation in excess of 20 percent 
disabling for his left shoulder disability.  

The Board has also considered application of the criteria 
found in Diagnostic Codes 5200, 5201, and 5202 in conjunction 
with the veteran's claim for an increased evaluation.  
Diagnostic Code 5200 pertains to ankylosis of the scapula and 
humerus, and Diagnostic Code 5202 pertains to impairment of 
the humerus.  With regard to the veteran's left shoulder 
disability, there is no evidence of ankylosis or of any other 
impairment or disability of the humerus which would warrant 
application of a higher evaluation under Diagnostic Codes 
5200 or 5202.  

Diagnostic Code 5201 pertains to limitation of motion of the 
arm, and an evaluation in excess of 20 percent disabling 
would require evidence that the arm is limited in motion 
either midway between the side and shoulder level or to 25 
degrees from the side.  As noted, the most recent VA 
examination revealed that the motion in the veteran's arm is 
not limited either midway between the side and shoulder or to 
25 degrees from the side; rather, he had only a small 
decrease in range of motion in the left shoulder at the time 
of that examination and following treatment, full active 
range of motion was found in the left shoulder.  Thus, the 
symptomatology associated with the left shoulder disability 
would not provide the basis for an evaluation in excess of 20 
percent disabling for the residuals of dislocation of the 
left clavicle under Diagnostic Code 5201.  

The Board has concluded that the objective evidence is not 
indicative of symptomatology which would support the 
assignment of an evaluation in excess of 20 percent disabling 
for the veteran's left shoulder disability under any of the 
pertinent diagnostic criteria.  For this reason, the Board 
finds that the preponderance of the evidence is against 
granting an increased evaluation for the residuals of 
dislocation of the left clavicle.  Accordingly, the veteran's 
claim is denied.  


Increased evaluation for renal calculi

Medical Evidence

Service medical records show that in July 1944, the veteran 
was treated for pain in the right flank which was diagnosed 
as renal calculus.  

The reports of post-service VA examinations, conducted in 
February 1947 and July 1949, show that the genito-urinary 
system was evaluated as normal.  

VA outpatient treatment records, dated in February 1975, show 
that the veteran was treated for left flank pain which 
radiated to the left upper quadrant with associated nausea 
and vomiting.  An intravenous pyelogram (IVP), showed 
decreased function on the left with a large left renal 
outline.  As vascular obstruction could not be ruled out, a 
cystoscopy was done and the left retrograde was essentially 
normal, although a small calculus was seen in the bladder.  
He was initially assessed with a renal colic although an 
intravenous pyelogram (IVP) was not typical of calculus.  
Follow-up treatment notes show that he passed the kidney 
stone, and a subsequent IVP was normal with no evidence of 
obstruction.  A March 1995 treatment note shows an assessment 
of probable idiopathic stone, and the examiner saw not need 
to begin medication.  

Pursuant to a December 1976 rating action, service connection 
was granted for renal calculi, and an evaluation of 10 
percent disabling is currently in effect for this disability.  

A 1991 VA treatment note shows that the veteran had a long 
history of urinary incontinence and voiding problems, status 
post resection of the prostate twelve years before.  

Subsequent treatment notes, dated in 1994 and 1996, show that 
the veteran complained of urinary incontinence, dribbling, 
and that he could not maintain a strong, steady stream.  The 
report of a February 1997 urology consultation shows an 
assessment of bladder outlet obstruction symptoms with 
prostate nodule.  It was noted that he had a cysto 8 years 
before and that his medication included Prazosin.  

A February 1997 operative report shows that the veteran 
underwent a needle biopsy of the prostate, which was 
negative.  

An April 1997 VA outpatient treatment note shows that the 
veteran complained of low back pain in the lower portion of 
the left side.  It was noted that he had a history of kidney 
stones, and he hadn't had one in several years.  It was 
planned that his kidneys would be checked by ultrasound, and 
an assessment of history of kidney stones was given.  A May 
1997 treatment note shows that an aorta and kidney ultrasound 
showed findings of no hydronephrosis in both the left and the 
right kidney.  It was noted that the ultrasound was negative 
for kidney disease.  

In March 1997, the veteran was afforded a VA examination for 
compensation and pension purposes.  It was noted that the 
veteran had passed multiple renal stones over the years, and 
he indicated that at times he gets drawing sensations in the 
left and the right flank area.  He was not complaining of 
urinary frequency, hematuria, dysuria, or pyuria, and he had 
never had to be operated on for kidney stones.  An impression 
of residuals of multiple renal calculi was given.  
Appropriate lab work was conducted.

An August 1997 treatment note shows assessments of benign 
prostatic hypertrophy and prostate nodule by digital rectal 
examination.  

In September 1997, the veteran was afforded a personal 
hearing before a hearing officer at the North Little Rock RO.  
With regard to his renal disability, he testified that his 
symptoms included that he couldn't hold water and that he 
experienced lots of dripping.  When asked if he had any more 
stones, he indicated that in the past month or two, he had 
passed a lot of things, and he thought he might have to go to 
the VA but he just went to bed.  He indicated that he had 
these attacks about once a year, maybe twice, and that every 
time he had one of these attacks he would pass a stone.  The 
veteran also reported a lot of hurting in his kidneys at 
times, for which he took Doan's as treatment.  He stated that 
he had never had any type of catheter type work, and he had 
not had any infections as far as his kidneys were concerned 
in about 60 or 70 years.  He was taking Desoximethasone 
tablets regularly for his kidney problem.  


Analysis

The veteran has claimed that an evaluation in excess of 10 
percent disabling is warranted for renal calculi.  

The criteria for evaluation of disabilities of the 
genitourinary system are set forth in the Schedule in 
38 C.F.R. § 4.115(b) (1998).  Renal calculi are rated 
according to the criteria found in Diagnostic Code 7510, 
which pertains to ureterolithiasis.  Diagnostic Code 7510 
provides that ureterolithiasis should be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  1. diet therapy, 2. 
drug therapy, or 3. invasive or non-invasive procedures more 
than two times per year, for which an evaluation of 30 
percent disabling is appropriate.  

The criteria for hydronephrosis are set forth in Diagnostic 
Code 7509, which provides an evaluation of 10 percent 
disabling based on objective evidence of only occasional 
attacks of colic, not infected and not requiring catheter 
drainage.  An evaluation of 20 percent is warranted where the 
objective evidence is demonstrative of frequent attacks of 
colic, requiring catheter drainage.  An evaluation of 30 
percent is provided based on evidence of frequent attacks of 
colic with infection (pyonephrosis) and impairment of kidney 
function.  Severe hydronephrosis is rated as renal 
dysfunction.  

Upon review of the record, the Board is of the opinion that 
the objective evidence does not support the assignment of an 
evaluation in excess of 10 percent disabling for renal 
calculi.   Specifically, a higher evaluation requires 
evidence of frequent attacks of colic which requires catheter 
drainage, or recurrent stone formation requiring diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times a year.  There are no medical treatment 
records showing that the veteran has ever undergone catheter 
drainage as treatment of kidney stones, and he has denied 
ever having such treatment.  Furthermore, when seen for 
treatment in 1997, the veteran indicated that he had not had 
a kidney stone in the past several years, and there is no 
medical evidence showing diagnosis or treatment for renal 
calculi since 1975.  At time of his March 1997 VA 
examination, he indicated that he had never been operated on 
for kidney stones.  

Thus, the evidence does not indicate that the veteran suffers 
from frequent attacks of colic or recurrent stone formation.  
In addition, there is no evidence that he has required either 
diet or drug therapy for recurrent kidney stones, nor is 
there documentation of treatment with invasive or non-
invasive procedures more than two times per year.  

While the evidence shows that the veteran has received 
treatment for urinary incontinence and voiding disruption, 
these problems are noted to have been secondary to a prostate 
resection.  In recent years, the veteran has undergone 
extensive evaluation for prostate abnormalities.  In 1997, an 
ultrasound of the kidney and aorta showed that there was no 
hydronephrosis in the left and right kidneys, and was 
negative for kidney disease.  Thus, there is no evidence of 
impairment of kidney function or of frequent attacks of colic 
with pyonephrosis which would warrant the assignment of a 
higher evaluation under Diagnostic Code 7509.  

While the veteran has asserted that he has attacks where he 
passes a stone about once or twice a year, there is still no 
evidence showing treatment for renal calculi on such a 
frequent basis as to warrant a higher evaluation, and the 
evidence does not establish that he has required catheter 
drainage, other invasive or non-invasive procedures, or 
drug/diet therapy as treatment for kidney stones.  While he 
also testified that he can't hold water and he has complained 
of dribbling, the objective evidence establishes that his 
problems with urinary incontinence are related to other 
nonservice-connected disorders of the genitourinary system.  

As the renal calculi appear to be manifested only 
occasionally, and do not require catheter drainage, drug or 
diet therapy, or bi-yearly operative procedures, the Board is 
of the opinion that the veteran's symptomatology is 
consistent with the criteria which are provided for an 
evaluation of 10 percent disabling, the rating which is 
currently in effect.  

For the reasons stated above, the Board finds that the 
schedular criteria for an evaluation in excess of 10 percent 
disabling have not been met for renal calculi.  As the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 10 percent disabling is warranted for 
this disability, the veteran's claim for an increased 
evaluation is denied.  


ORDER

An evaluation in excess of 20 percent disabling is denied for 
residuals of dislocation of the left clavicle.  

An evaluation in excess of 10 percent disabling is denied for 
renal calculi.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 19 -


